

117 HR 222 IH: Election Day Holiday Act of 2021
U.S. House of Representatives
2021-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 222IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2021Ms. Eshoo (for herself and Mr. McEachin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo treat the Tuesday next after the first Monday in November in the same manner as any legal public holiday for purposes of Federal employment, and for other purposes.1.Short titleThis Act may be cited as the Election Day Holiday Act of 2021.2.Treatment of Election Day in same manner as legal public holiday for purposes of Federal employmentFor purposes of any law relating to Federal employment, the Tuesday next after the first Monday in November in 2022 and each even-numbered year thereafter shall be treated in the same manner as a legal public holiday described in section 6103 of title 5, United States Code.3.Sense of Congress regarding treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees a day off on the Tuesday next after the first Monday in November in 2022 and each even-numbered year thereafter to enable the employees to cast votes in the elections held on that day.